Case
 Case21-03020-sgj
      21-03020-sgjDoc
                   Doc89-18
                       52 Filed
                            Filed05/03/21
                                  06/21/21 Entered
                                            Entered05/03/21
                                                    06/21/2113:26:58
                                                             16:42:46 Page
                                                                       Page1 1ofof4 4



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)                                         18
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
                                                                  §
    In re:
                                                                  §   Chapter 11
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          §
                                                                  §   Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.
                                                                  §
                                                                  §
    UBS SECURITIES LLC and UBS AG LONDON
                                                                  §
    BRANCH,
                                                                  §   Adversary Proceeding No.
                                     Plaintiffs,                  §
                                                                  §   21-03020-sgj
                                                                  §
    vs.
                                                                  §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                  §
                                     Defendant.




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


Stipulation Extending Deadline for Debtor to Answer or Otherwise Respond to Complaint
Page 1 of 4
Case
 Case21-03020-sgj
      21-03020-sgjDoc
                   Doc89-18
                       52 Filed
                            Filed05/03/21
                                  06/21/21 Entered
                                            Entered05/03/21
                                                    06/21/2113:26:58
                                                             16:42:46 Page
                                                                       Page2 2ofof4 4



                 STIPULATION EXTENDING DEADLINE
     FOR DEBTOR TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT

        Highland Capital Management, L.P. (the “Debtor”), the debtor and debtor-in-possession

in the above-captioned bankruptcy case and defendant in the above-captioned adversary

proceeding (the “Adversary Proceeding”), and UBS Securities LLC and UBS AG London Branch

(together, “UBS”, and collectively with the Debtor, the “Parties”), plaintiffs in the Adversary

Proceeding, enter into this stipulation (the “Stipulation”) extending the deadline for the Debtor to

answer or otherwise respond to UBS’s Original Complaint for Injunctive Relief [Docket No. 3]

(as may be subsequently amended or supplemented, the “Complaint”) filed in the Adversary

Proceeding.

                                             Recitals

        WHEREAS, on March 31, 2021, UBS filed the Complaint under seal commencing the

Adversary Proceeding;

        WHEREAS, on April 1, 2021, UBS served the Complaint and summons on the Debtor;

        WHEREAS the original deadline for the Debtor to answer or otherwise respond to the

Complaint was May 3, 2021 (the “Answer Deadline”); and

        WHEREAS the Parties reached an agreement extending the Answer Deadline by which

the Debtor must answer or otherwise respond to the Complaint.

        NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

Stipulation by the Court, it shall be SO ORDERED:

        1.     The Answer Deadline by which the Debtor must answer or otherwise respond to

the Complaint shall be extended through and including Wednesday, June 2, 2021.




Stipulation Extending Deadline for Debtor to Answer or Otherwise Respond to Complaint
Page 2 of 4
Case
 Case21-03020-sgj
      21-03020-sgjDoc
                   Doc89-18
                       52 Filed
                            Filed05/03/21
                                  06/21/21 Entered
                                            Entered05/03/21
                                                    06/21/2113:26:58
                                                             16:42:46 Page
                                                                       Page3 3ofof4 4




Dated May 3, 2021.
                                                 PACHULSKI STANG ZIEHL & JONES LLP

                                                 Jeffrey N. Pomerantz (CA Bar No.143717)
                                                 Ira D. Kharasch (CA Bar No. 109084)
                                                 John A. Morris (NY Bar No. 266326)
                                                 Gregory V. Demo (NY Bar No. 5371992)
                                                 10100 Santa Monica Blvd., 13th Floor
                                                 Los Angeles, CA 90067
                                                 Telephone: (310) 277-6910
                                                 Facsimile: (310) 201-0760
                                                 E-mail: jpomerantz@pszjlaw.com
                                                 ikharasch@pszjlaw.com
                                                 jmorris@pszjlaw.com
                                                 gdemo@pszjlaw.com

                                                 -and-

                                                 HAYWARD PLLC

                                                 /s/ Zachery Z. Annable
                                                 Melissa S. Hayward
                                                 Texas Bar No. 24044908
                                                 MHayward@HaywardFirm.com
                                                 Zachery Z. Annable
                                                 Texas Bar No. 24053075
                                                 ZAnnable@HaywardFirm.com
                                                 10501 N. Central Expy, Ste. 106
                                                 Dallas, Texas 75231
                                                 Tel: (972) 755-7100
                                                 Fax: (972) 755-7110

                                                 Counsel for the Debtor and Debtor-in-
                                                 Possession

                                                 -and-




Stipulation Extending Deadline for Debtor to Answer or Otherwise Respond to Complaint
Page 3 of 4
Case
 Case21-03020-sgj
      21-03020-sgjDoc
                   Doc89-18
                       52 Filed
                            Filed05/03/21
                                  06/21/21 Entered
                                            Entered05/03/21
                                                    06/21/2113:26:58
                                                             16:42:46 Page
                                                                       Page4 4ofof4 4




                                                 LATHAM & WATKINS LLP

                                                 /s/ Kathryn K. George
                                                 Andrew Clubok (pro hac vice)
                                                 Sarah Tomkowiak (pro hac vice)
                                                 555 Eleventh Street, NW, Suite 1000
                                                 Washington, District of Columbia 20004
                                                 Telephone: (202) 637-2200
                                                 Email: andrew.clubok@lw.com
                                                         sarah.tomkowiak@lw.com

                                                 Jeffrey E. Bjork (pro hac vice)
                                                 Kimberly A. Posin (pro hac vice)
                                                 355 South Grand Avenue, Suite 1000
                                                 Los Angeles, California 90071
                                                 Telephone: (213) 485-1234
                                                 Email: jeff.bjork@lw.com
                                                         kim.posin@lw.com

                                                 Kathryn K. George
                                                 330 North Wabash Ave., Suite 2800
                                                 Chicago, Illinois 60611
                                                 Telephone: (312) 876-7700
                                                 Email: kathryn.george@lw.com

                                                 -and-

                                                 BUTLER SNOW LLP

                                                 Martin Sosland (TX Bar No. 18855645)
                                                 Candice Carson (TX Bar No. 24074006)
                                                 2911 Turtle Creek Blvd., Suite 1400
                                                 Dallas, Texas 75219
                                                 Telephone: (469) 680-5502
                                                 Email: martin.sosland@butlersnow.com
                                                         candice.carson@butlersnow.com

                                                 Counsel for UBS Securities LLC and UBS AG
                                                 London Branch




Stipulation Extending Deadline for Debtor to Answer or Otherwise Respond to Complaint
Page 4 of 4
